Citation Nr: 1206190	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  11-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1959 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  That decision granted service connection for PTSD effective from July 1, 2009, and assigned a 30 percent disability rating.  

In a January 2011 rating decision, the RO granted a higher initial rating of 50 percent rating from July 1, 2009, the date of the grant of service connection.  As the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In July 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim is not separate from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted at his July 2011 hearing that he is not employable at least in part by reason of his service-connected PTSD. 

The issue of service connection for throat cancer due to asbestos exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Since the July 1, 2009 effective date of the grant of service connection, the Veteran's PTSD has been manifested by chronic sleep disturbance, nightmares, flashbacks, intrusive thoughts, anxiety, depression, social isolation, irritability, anger outbursts, difficulty concentrating, memory impairment, occasional suicidal ideation, crying spells, near-continuous anxiety and depression, and an inability to maintain effective relationships.

3.  Collectively, the Veteran's psychiatric symptoms have suggested occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for an initial, 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) as to the initial service connection claims was furnished to the Veteran in July 2009 and January 2010, prior to the date of the issuance of the appealed rating decision.  This notice letter addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The current appeal concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice from any notice deficiencies once service connection was established.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel  held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Moreover, the claim was later addressed in a January 2011 Statement of the Case. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  VA has obtained records corresponding to all treatment described by the Veteran.  Additionally, the Veteran was afforded a VA psychiatric examination in April 2010 that was fully adequate for the purpose of ascertaining the symptoms and severity of his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete mental examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Board has noted that the Veteran is in receipt of benefits from the Social Security Administration, and the records have not been obtained.  However, the claims file reflects that the Social Security benefits were based on age rather than mental impairments.  See hearing transcript dated January 2011 at page 13 where Veteran indicated that he received Social Security based on his age of 70 years.  He specifically indicated that it was not based on disability.  Accordingly, the Board finds that the case may be adjudicated without first remanding to obtaining such records.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  The Federal Circuit also stated, " Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  Because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating the currently appealed claim, although VA is on notice that the Veteran is in receipt of SSA benefits, the Board finds that there is no duty to obtain these records.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this appeal, the Board finds that the disability has not significantly changed and a uniform rating is warranted.

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric impairment other than eating disorders is set forth in a General Rating Formula.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 .

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) .

Factual Background

VA outpatient treatment records of August 2009 note the Veteran reported poor sleep and insomnia, varied mood from day to day, low self-esteem, feelings of guilt, low energy, problems staying focused, and feeling s of hopelessness and helplessness.  He reported he had suicidal ideations in the past but not recently, and denied any plans.  He denied homicidal ideations.  He reported a high anxiety level with lots of worrying especially about money and making ends meet.  He noted a history of panic attacks, the last one being a couple of months ago.  He stated he does not socialize much.  He denied any obsessive compulsive rituals and delusional symptoms.  He endorsed intrusive thoughts and memories, distressing dreams of the traumatic event, flashbacks, illusions and hallucinations, avoidance tendencies, feelings of estrangement, restricted range of affect, difficulty sleeping, occasional irritability and outbursts, difficulty concentrating, hypervigilence, exaggerated startled response and depression.  

Mental status examination showed the Veteran was well-groomed and was oriented times three.  His mood was depressed and affect was congruent.  He was very fidgety.  He denied homicidal ideations and auditory and visual hallucinations.  He endorsed occasional suicidal ideations.  He was diagnosed with PTSD.

Records of November 2009 show the Veteran was taking Zoloft for his PTSD.  It was noted he had prominent chronic depressive symptoms.  He was assessed a GAF score of 50-60.  

VA outpatient treatment records of March 2010 reveal the Veteran was alert and oriented times three.  He had good eye contact and thought process was linear and goal directed.  His speech was directed and fluent.  His affect was stressed and anxious.  He became emotional and tearful in describing his past trauma.  Insight and judgment were fair.  The examiner noted that a depression test showed the Veteran was moderately depressed which he reported made it very difficult for him to function in everyday life.  He reported little interest or pleasure in doing things or feeling down.  He reported being depressed and feeling hopeless, having trouble falling asleep and staying asleep, and being fidgety and restless.  It was noted he had a heightened startle response, emotional numbness, foreshortened future, avoidance tendencies and intrusive thoughts, flashbacks and loss of interest in pleasurable activities.  He denied any current suicidal or homicidal ideations, intent or plans.  He was diagnosed with PTSD and was assigned a GAF score of 45.  

The Veteran was afforded another VA examination in April 2010.  At the time, he reported having nightmares and thinking about his traumatic experience all the time.  He reported that he cries for no reason and has difficulty with other men.  He reported he was in his fourth marriage having been married first for ten years and then being married to the same person three different times.  He has not worked for the past five years due to all of his health problems.  Mental status examination revealed a tense and rigid behavior.  His speech was soft, slow, hesitant and monotonous.  His mood was depressed and anxious and his affect was flat.  There were no indications of depersonalization or derealization, no hallucinations or illusions, and no obsessions or delusions.  His thought process was logical and goal oriented.  He endorsed passive suicidal ideations and denied homicidal ideations.  He was oriented times three and he was functioning in the average range of intelligence.  Attention, concentration, short-term memory and long-term memory showed some mild impairment.  Abstract and insightful thinking, commonsense, reasoning, and judgment were within normal limits.  The examiner noted the Veteran reported getting four hours of poor sleep every night.  He reported low energy level and no sex drive.  He reported being depressed and anxious all the time.  He was given a GAF score of 60 for moderate symptoms.  The examiner stated the GAF score was based on the fact that he has few friends but gets along with his family; moreover, despite occasional conflicts, while working he had a good relationship with his co-workers.  

Legal Analysis

Considering the pertinent evidence, as outlined above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted from the effective date of the grant of service connection. 

As an initial matter, the Board notes that the Veteran has also been diagnosed with depressive disorder in addition to PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the medical evidence has not distinguished between the psychiatric symptoms related to PTSD and depression and there is clearly some overlap.  Hence, in this case, the Board has considered all of the Veteran's psychiatric symptoms in granting the 70 percent rating. 

Collectively, the Veteran's PTSD has been manifested by chronic sleep disturbance, nightmares, flashbacks, intrusive thoughts, hypervigilance, anxiety, depression, social isolation, irritability, anger outbursts, difficulty concentrating, mild memory impairment, occasional suicidal ideation, crying spells, near-continuous anxiety and depression, absent sex drive and difficulty in maintaining effective relationships.

The Board points out that the medical evidence reflects that the Veteran has had near-constant depression and anxiety since the grant of service connection.  During some of the mental health interviews, he became teary when describing his symptoms and has reported frequent crying spells and occasional suicidal ideation.  He also has had irritability and anger outbursts.  He has also described continuously thinking of the traumatic event in service and non-existent sex drive as a result of the trauma.  During the most recent April 2010 examination his speech was soft, slow, hesitant and monotonous.  Most of his social interaction is with his wife and he has described discord in their marriage to the point where he has married her three different times following separations and divorces.  Overall, these symptoms are commensurate with a 70 percent rating under DC 9411. 

In this case, the Veteran has not exhibited obsessional rituals.  He also has not exhibited spatial disorientation or neglect in his personal appearance.  Thus, although not all of the criteria for a 70 percent rating are met in this case, the Board concludes that since the effective date of the grant of service connection, the type and degree of symptomatology more nearly approximates the symptomatology contemplated for a 70 percent rating.  Hence, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted.

The Board also notes that the record shows two GAF scores including 50-60 in November 2009, 60 in April 2010 and 45 in March 2010.  According to DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's GAF score of 45 is consistent with severe or serious symptoms, which are reflected in the criteria for a 70 percent rating.  Although he has received GAF scores of 60, which reflect more moderate symptomatology consistent with a 50 percent rating, as noted above, reasonable doubt is resolved in the Veteran's favor. 

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name is not demonstrated by the medical evidence of record.  The Board notes that the maintains an effective, if somewhat strained, relationship with his wife, and has reported having friends at times.  Thus, the Board finds that the most persuasive evidence of record does not reflect total occupational and social impairment. 

The Board finds that overall the severity of the disorder has been fairly stable during the rating period.  Therefore, staged ratings are not appropriate in the present case. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule. Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130 shows that the rating criteria reasonably describe his disability level and symptomatology. The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

An initial rating of 70 percent from July 1, 2009 for PTSD is granted, subject to the regulations controlling the disbursement of VA monetary benefits.


REMAND

The Board notes that in some instances a claim for an increase rating includes a claim for unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disorders is part of an increased rating claim when such claim is raised by the record).  The evidence reflects that the Veteran is currently unemployed.  He has attributed his unemployment to all of his health issues.  In fact, at the July 2011 hearing, the Veteran testified that he had difficulty in his employment due to his PTSD.  Under these circumstances, the Board finds that a claim for a TDIU has been raised by the record and must be adjudicated.

The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board notes that the evidentiary record does not contain any opinion that specifically addresses whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected PTSD has on his ability to obtain and maintain employment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should arrange for the Veteran to undergo a VA medical examination to evaluate his employability.  This examination should determine the effect of the Veteran's service-connected PTSD on his employment.  

Prior to the examination, the entire claims file must be made available to the physician performing the examination for a review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions, as well as an occupational and social history.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all evaluation/examination findings, along with the rationale for any conclusions reached. 

The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD alone prevents his employability without regard to his age or any nonservice-connected disorders.  A complete rationale for any opinion rendered must be included in the report. 

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claim folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be adjudicated.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


